Exhibit 10.12
Execution Version
Confidential Treatment Requested
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.
Asterisks denote omissions.
WEBBANK
and
LENDINGCLUB CORPORATION
AMENDED AND RESTATED
LOAN ACCOUNT PROGRAM AGREEMENT
Dated as of November 9, 2010

 

 



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
SCHEDULE 1
  Definitions
 
   
EXHIBIT A
  The Program
 
   
EXHIBIT B
  Credit Policy
 
   
EXHIBIT C
  Form of Application
 
   
EXHIBIT D
  Loan Account Documentation
 
   
EXHIBIT E
  Bank Secrecy Act Policy
 
   
EXHIBIT F
  Sample Funding Statement
 
   
EXHIBIT G
  Third-Party Service Contractors
 
   
EXHIBIT H
  Insurance Requirements
 
   
EXHIBIT I
  Program Compliance Manual

 

 



--------------------------------------------------------------------------------



 



This AMENDED AND RESTATED LOAN ACCOUNT PROGRAM AGREEMENT (this “Agreement”),
dated as of November 9, 2010 (“Effective Date”), is made by and between WEBBANK,
a Utah-chartered industrial bank having its principal location in Salt Lake
City, Utah (“Bank”), and LENDINGCLUB CORPORATION, a Delaware corporation, having
its principal location in Redwood City, California (“Company”).
WHEREAS, Company is in the business of providing certain services necessary for
the origination of consumer installment loans;
WHEREAS, Bank is in the business of originating various types of consumer loans,
including installment loans;
WHEREAS, the Parties have developed a program pursuant to which Company markets
and Bank has originated installment loans for qualifying consumers identified by
Company, pursuant a Loan Account Program Agreement dated as of December 10, 2007
(the “Existing Program Agreement”); and
WHEREAS, effective as of the Effective Date, the Parties desire to amend and
restate the terms of their Existing Program Agreement on the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants and agreements herein contained, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Bank and Company mutually agree as follows:

1.   Definitions; Effectiveness.

  (a)   The terms used in this Agreement shall be defined as set forth in
Schedule 1, and the rules of construction set forth in Schedule 1 shall apply to
this Agreement.

  (b)   This Agreement shall be effective as of the Effective Date and, as of
the Effective Date, shall supersede and replace the Existing Program Agreement.
This Agreement shall apply to all Loan Accounts originated by Bank during the
term of this Agreement, beginning on the Effective Date. Loans originated on or
after the Effective Date shall not be subject to the Existing Program Agreement.

  (c)   All Loan Accounts originated by Bank prior to the Effective Date shall
be governed by the terms of the Existing Program Agreement as in effect at the
time that such Loan Accounts were originated, and shall not be subject to the
terms of this Agreement.

  (d)   This Agreement shall not operate so as to render invalid or improper any
action heretofore taken under the Existing Program Agreement.

2.   Marketing of the Program and Loan Accounts. At its own cost, Company shall
promote and otherwise market the Program and the Loan Accounts. In performing
such promotion and other marketing services, Company may use any form of media,
provided that Company shall discontinue the use of any specific form of media or
media channel if directed to do so by Bank. Bank agrees that Company may refer
to Bank and the Program in promotional and marketing materials, including
marketing scripts, upon the condition that any references to Bank and/or the
Program in any such materials (and any changes in such materials) must receive
the prior written approval of Bank. Bank may require a change in such materials
upon written notice provided to Company to the extent that such change is
required by Applicable Laws, or to the extent that Bank determines such change
is necessitated by

 

1



--------------------------------------------------------------------------------



 



safety and soundness concerns based upon standards established by a Regulatory
Authority. Company shall ensure that all promotional and marketing materials
shall be accurate and not misleading in all material respects. Company shall
ensure that all promotional and marketing materials and strategies comply with
Applicable Laws. The Parties will prepare a style guide to set forth rules
regarding the usage of Bank’s name and the Program description and other matters
that, when used by Company, shall be deemed to be approved by Bank; such style
guide may be changed from time to time by Bank upon written notice to Company.
The Parties also shall cooperate to develop and document a mutually agreed upon
process for review of promotional and marketing materials, provided, however,
that the failure of Bank to adhere to such process shall not be considered a
breach of this Agreement.

3.   Extension of Credit. Company acknowledges that approval of an Application
creates a creditor-borrower relationship between Bank and Borrower which
involves, among other things, the disbursement of Loan Proceeds. Nothing in this
Agreement shall obligate Bank to extend credit to an Applicant or disburse Loan
Proceeds if Bank determines that doing so would be an unsafe or unsound banking
practice. Bank shall use reasonable commercial efforts to provide Company prior
notice of a decision not to extend credit to an Applicant or disburse Loan
Proceeds in reliance on the preceding sentence and, in all instances where Bank
does not provide such prior notice, Bank shall provide Company prompt notice
after making a decision not to extend credit to an Applicant or disburse Loan
Proceeds in reliance on the preceding sentence.

4.   Consumer Documents and Credit Policy. The following documents, terms and
procedures (“Consumer Finance Materials”) that have been approved by Bank and
that will be used by Bank initially with respect to the Loan Accounts are
attached to this Agreement: (i) the Program description as Exhibit A;
(ii) Credit Policy as Exhibit B; (iii) form of Application, including
disclosures required by Applicable Laws, as Exhibit C; and (iv) form of Loan
Account Agreement, privacy policy and privacy notices, and all other Applicant
and Borrower communications as Exhibit D. The Consumer Finance Materials shall
not be changed without the prior written consent of both Parties, which consent
shall not be unreasonably withheld or delayed; provided, however, that Bank may
change the Consumer Finance Materials upon written notice provided to Company
but without Company’s prior written consent, to the extent that such change is
required by Applicable Laws or necessitated by safety and soundness concerns.
The Parties acknowledge that each Loan Account Agreement and all other documents
referring to the creditor for the Program shall identify Bank as the creditor
for the Loan Accounts. Company shall ensure that the Consumer Finance Materials
comply with Applicable Laws.

5.   Loan Account Processing and Origination.

  (a)   Company shall solicit Applications from Applicants and shall process
such Applications on behalf of Bank (including retrieving credit reports) to
determine whether the Applicant meets the eligibility criteria set forth in the
Credit Policy and Bank’s “Know Your Customer” and anti-money laundering criteria
(collectively, the “Bank Secrecy Act Policy”), which is attached hereto as
Exhibit E, and which may be updated by Bank from time to time and such updates
shall be effective upon notice to Company as set forth herein. Company shall
respond to all inquiries from Applicants regarding the application process.

  (b)   Company shall forward to Bank mutually agreed information including
name, address, social security number and date of birth, regarding Applicants
who meet the eligibility criteria set forth in the Credit Policy. Company shall
have no discretion to override the Credit Policy with respect to any
Applications.

 

2



--------------------------------------------------------------------------------



 



  (c)   Subject to the terms of this Agreement, Bank shall establish Loan
Accounts with respect to Applicants who meet the eligibility criteria set forth
in the Credit Policy.

  (d)   Pursuant to procedures mutually agreed to by the Parties, Company shall
deliver adverse action notices to Applicants who do not meet Credit Policy
criteria or are otherwise denied by Bank.

  (e)   Company shall deliver Program privacy notices and Loan Account
Agreements to Borrowers.

  (f)   Company shall hold and maintain, as custodian for Bank, all documents of
Bank pertaining to Loan Accounts. Company shall periodically provide to Bank
copies of records required to be maintained under the Bank Secrecy Act Policy
and such other documents regarding Loan Accounts as requested by Bank, at
intervals mutually agreed to by the Parties, but no less frequently than
monthly.

  (g)   Company shall perform the obligations described in this Section 5 and
deliver any customer communications to Applicants and Borrowers as necessary to
carry on the Program, all at Company’s own cost and in accordance with
Applicable Laws.

  (h)   Pursuant to Section 17, as Bank reasonably requires and upon reasonable
advance written notice to Company, Bank will periodically audit Company for
compliance with the terms of this Section 5 and the Agreement as a whole,
including compliance with the standards set forth herein for Loan Account
origination.

6.   Funding Account.

  (a)   On each Funding Date, by 1:00 p.m. Mountain Time, Company shall ensure
that the balance of the Funding Account is greater than or equal to the Funding
Amount on such Funding Date. If the balance of the Funding Account is not equal
to or greater than the Funding Amount by 1:00 p.m. Mountain Time, Bank may, but
shall have no obligation to, deduct the amount of the deficiency from the
Collateral Account and deposit such amount into the Funding Account.

  (b)   On any Funding Date, if the balance of the Funding Account exceeds the
Funding Amount for such Funding Date, at the request of Company, such excess
shall be transferred by Bank into a deposit account established by Company at
Bank.

  (c)   Bank shall release any funds remaining in the Funding Account four
(4) Business Days after the latter of termination of this Agreement or, if the
Agreement terminates pursuant to Section 11(d), the end of the period described
in Section 11(e).

7.   Funding Loans.

  (a)   Company will provide a Funding Statement to Bank by e-mail or as
otherwise mutually agreed by the Parties by 1:00 p.m. Mountain Time on each
Funding Date. Each Funding Statement shall identify those Applicants whose
Applications satisfy the requirements of the Credit Policy and with respect to
whom Company requests that Bank establish Loan Accounts, and provide the amount
of Loan Proceeds and instructions for disbursement of all Loan Proceeds to be
disbursed by Bank on such Funding Date. The Funding Statement shall also set
forth the amount of Consumer Origination Fees due to Company on such Funding
Date. The Funding Statement shall be in the form of Exhibit F.

  (b)   By 3:00 p.m. Mountain Time on each Funding Date, Bank shall disburse
Loan Proceeds to Borrowers from the Funding Account in accordance with the
Funding Statement.

 

3



--------------------------------------------------------------------------------



 



  (c)   The obligation of Bank to disburse Loan Proceeds, as provided in
Section 7(b), is subject to the satisfaction of the following conditions
precedent immediately prior to each disbursement of Loan Proceeds by Bank:

  (1)   the balance of the Funding Account shall be equal to or greater than the
Funding Amount for such Funding Date;

  (2)   the representations and warranties of Company set forth in the Program
Documents shall be true and correct in all material respects at the time of or
prior to each disbursement of Loan Proceeds by Bank as though made as of the
time Bank disburses such Loan Proceeds; and

  (3)   the obligations of Company set forth in the Program Documents to be
performed prior to each disbursement of Loan Proceeds by Bank shall have been
performed prior to each such disbursement.

  (d)   Simultaneously with the disbursement of the associated Loan Proceeds,
Bank shall remit to Company the Consumer Origination Fees in accordance with the
instructions set forth on each Funding Statement. Bank’s obligation to remit
Consumer Origination Fees to Company is subject to the satisfaction of the
conditions precedent set forth in Section 7(c) above immediately prior to each
remittance of Consumer Origination Fees.

8.   Representations and Warranties.

  (a)   Bank hereby represents and warrants, as of the Effective Date, or
covenants, as applicable, to Company that:

  (1)   Bank is an FDIC-insured Utah-chartered industrial bank, duly organized,
validly existing under the laws of the State of Utah and has full corporate
power and authority to execute, deliver, and perform its obligations under this
Agreement; the execution, delivery and performance of this Agreement have been
duly authorized, and are not in conflict with and do not violate the terms of
the charter or bylaws of Bank and will not result in a material breach of or
constitute a default under, or require any consent under, any indenture, loan or
agreement to which Bank is a party;

  (2)   All approvals, authorizations, licenses, registrations, consents, and
other actions by, notices to, and filings with, any Person that may be required
in connection with the execution, delivery, and performance of this Agreement by
Bank, have been obtained;

  (3)   This Agreement constitutes a legal, valid, and binding obligation of
Bank, enforceable against Bank in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect, including the rights and obligations of receivers
and conservators under 12 U.S.C. §§ 1821 (d) and (e), which may affect the
enforcement of creditors’ rights in general, and (ii) as such enforceability may
be limited by general principles of equity (whether considered in a suit at law
or in equity);

 

4



--------------------------------------------------------------------------------



 



  (4)   There are no proceedings or investigations pending or, to the best
knowledge of Bank, threatened against Bank (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by Bank pursuant to this Agreement, (iii) seeking any determination
or ruling that, in the reasonable judgment of Bank, would materially and
adversely affect the performance by Bank of its obligations under this
Agreement, (iv) seeking any determination or ruling that would materially and
adversely affect the validity or enforceability of this Agreement or (v) would
have a materially adverse financial effect on Bank or its operations if resolved
adversely to it; provided, however, that Bank makes no representation or
warranty regarding the examination of Bank by the FDIC or the Utah Department of
Financial Institutions, or any actions resulting from such examination;

  (5)   Bank is not Insolvent;

  (6)   The execution, delivery and performance of this Agreement by Bank comply
with Utah and federal banking laws specifically applicable to Bank’s operations;
provided that, except as expressly set forth herein, Bank makes no
representation or warranty regarding compliance with Utah or federal banking
laws relating to consumer protection, consumer lending, usury, loan collection,
anti-money laundering, data security or privacy;

  (7)   To the extent that Bank receives non-public personally identifiable
information from the Company or the Borrower, Bank will comply with all
Applicable Laws related to the protection and retention of such information; and

  (8)   The Proprietary Materials Bank licenses to Company pursuant to
Section 13, and their use as contemplated by this Agreement, do not violate or
infringe upon, or constitute an infringement or misappropriation of, any U.S.
patent, copyright or U.S. trademark, service mark, trade name or trade secret of
any person or entity and Bank has the right to grant the licenses set forth in
Section 13 below.

  (b)   Company hereby represents and warrants, as of the Effective Date, or
covenants, as applicable, to Bank that:

  (1)   Company is a corporation, duly organized and validly existing in good
standing under the laws of the State of Delaware, and has full power and
authority to execute, deliver, and perform its obligations under this Agreement;
the execution, delivery, and performance of this Agreement have been duly
authorized, and are not in conflict with and do not violate the terms of the
articles or bylaws of Company and will not result in a material breach of or
constitute a default under or require any consent under any indenture, loan, or
agreement to which Company is a party;

  (2)   All approvals, authorizations, consents, and other actions by, notices
to, and filings with any Person required to be obtained for the execution,
delivery, and performance of this Agreement by Company, have been obtained;

 

5



--------------------------------------------------------------------------------



 



  (3)   This Agreement constitutes a legal, valid, and binding obligation of
Company, enforceable against Company in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect,
which may affect the enforcement of creditors’ rights in general, and (ii) as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);

  (4)   There are no proceedings or investigations pending or, to the best
knowledge of Company, threatened against Company (i) asserting the invalidity of
this Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by Company pursuant to this Agreement, (iii) seeking
any determination or ruling that, in the reasonable judgment of Company, would
materially and adversely affect the performance by Company of its obligations
under this Agreement, (iv) seeking any determination or ruling that would
materially and adversely affect the validity or enforceability of this
Agreement, or (v) that would have a materially adverse financial effect on
Company or its operations if resolved adversely to it;

  (5)   Company is not Insolvent;

  (6)   The execution, delivery and performance of this Agreement by Company,
the Consumer Finance Materials and the promotional and marketing materials and
strategies shall all comply with Applicable Laws;

  (7)   The Proprietary Materials Company licenses to Bank pursuant to
Section 13, and their use as contemplated by this Agreement, do not violate or
infringe upon, or constitute an infringement or misappropriation of, any U.S.
patent, copyright or U.S. trademark, service mark, trade name or trade secret of
any person or entity and Company has the right to grant the license set forth in
Section 13 below; and

  (8)   Company shall comply with Title V of the Gramm-Leach-Bliley Act and the
implementing regulations of the FDIC, including but not limited to applicable
limits on the use, disclosure, storage, safeguarding and destruction of
Applicant information, and shall maintain data security and disaster recovery
protections that at the least are consistent with industry standards for the
consumer lending industry.

 

6



--------------------------------------------------------------------------------



 



  (c)   Company hereby represents and warrants to Bank as of each Funding Date
that:

  (1)   For each Loan Account and each disbursement of Loan Proceeds: (i) to the
best of Company’s knowledge, all information in the related Application is true
and correct; (ii) the Loan Account is fully enforceable and all required
disclosures to Borrowers have been delivered in compliance with Applicable Laws;
(iii) the Loan Account Agreement and all other Loan Account documents are
genuine and legally binding and enforceable, conform to the requirements of the
Program and were prepared in conformity with the Program Compliance Manual;
(iv) all necessary approvals required to be obtained by Company have been
obtained; and (v) nothing exists as to the Company or its business that would
prohibit the purchase of the Loan Accounts by Company from Bank;

  (2)   Each Borrower listed on a Funding Statement is eligible for a Loan
Account under the Credit Policy, as in effect from time to time; and each
Borrower has submitted an electronically executed Application; and

  (3)   The information on each Funding Statement is true and correct in all
respects.

  (d)   The representations and warranties of Bank and Company contained in this
Section 8, except those representations and warranties contained in subsections
8(a)(4) and 8(b)(4), are made continuously throughout the term of this
Agreement. In the event that any investigation or proceeding of the nature
described in subsections 8(a)(4) and 8(b)(4) is instituted or threatened against
either Party, such Party shall promptly notify the other Party of the pending or
threatened investigation or proceeding (unless prohibited from doing so by
Applicable Laws or the direction of a Regulatory Authority).

9.   Other Relationships with Borrowers.

  (a)   Separate from the obligation to market Loan Accounts offered by Bank,
and subject to the Program privacy policy and Applicable Laws, Company shall
have the right, at its own expense, to solicit Applicants and/or Borrowers with
offerings of any goods and services from Company and parties other than Bank,
provided, however, that in the event that Company uses Bank’s name and/or
Proprietary Materials in connection with such offerings, Company shall obtain
Bank’s prior approval for such use.

  (b)   Except as necessary to carry out its rights and responsibilities under
this Agreement and the Loan Sale Agreement, Bank shall not use Applicant and/or
Borrower information and shall not provide or disclose any Applicant and/or
Borrower information to any Person, except to the extent required to do so under
Applicable Laws or legal process.

  (c)   Notwithstanding subsection 9(b), (i) Bank may make solicitations for
goods and services to the public, which may include one or more Applicants or
Borrowers; provided that Bank does not (A) target such solicitations to specific
Applicants and/or Borrowers, (B) use or permit a third party to use any list of
Applicants and/or Borrowers in connection with such solicitations or (C) refer
to or otherwise use the name of Company; and (ii) Bank shall not be obligated to
redact the names of Applicants and/or Borrowers from marketing lists acquired
from third parties (e.g., subscription lists) that Bank uses for solicitations.

  (d)   The terms of this Section 9 shall survive the expiration or earlier
termination of this Agreement.

 

7



--------------------------------------------------------------------------------



 



10.   Indemnification.

  (a)   Company agrees to defend, indemnify, and hold harmless Bank and its
Affiliates, and the officers, directors, employees, representatives,
shareholders, agents and attorneys of such entities (the “Indemnified Parties”)
from and against any and all claims, actions, liability, judgments, damages,
costs and expenses, including reasonable attorneys’ fees (“Losses”) to the
extent arising from Bank’s participation in the Program as contemplated by the
Program Documents (including Losses arising from a violation of Applicable Laws
or a breach by Company or its agents or representatives of any of Company’s
representations, warranties, obligations or undertakings under the Program
Documents). Notwithstanding the foregoing, Company shall not be obligated to
indemnify any Indemnified Parties to the extent that the Losses arise from the
gross negligence or willful misconduct of Bank, or its officers, directors,
employees or agents (other than Company and its agents).

  (b)   To the extent permitted by Applicable Laws, any Indemnified Party
seeking indemnification hereunder shall promptly notify Company, in writing, of
any notice of the assertion by any third party of any claim or of the
commencement by any third party of any legal or regulatory proceeding,
arbitration or action, or if the Indemnified Party determines the existence of
any such claim or the commencement by any third party of any such legal or
regulatory proceeding, arbitration or action, whether or not the same shall have
been asserted or initiated, in any case with respect to which Company is or may
be obligated to provide indemnification (an “Indemnifiable Claim”), specifying
in reasonable detail the nature of the claim and, if known, the amount or an
estimate of the amount of the Loss; provided, that failure to promptly give such
notice shall only limit the liability of Company to the extent of the actual
prejudice, if any, suffered by Company as a result of such failure. The
Indemnified Party shall provide to Company as promptly as practicable thereafter
information and documentation reasonably requested by Company to defend against
the Indemnifiable Claim.

  (c)   Company shall have ten (10) days after receipt of any notification of an
Indemnifiable Claim (a “Claim Notice”) to notify the Indemnified Party in
writing of Company’s election to assume the defense of the Indemnifiable Claim
and, through counsel of the Company’s own choosing, and at its own expense, to
commence the settlement or defense thereof, and the Indemnified Party shall
cooperate with Company in connection therewith if such cooperation is so
requested and the request is reasonable; provided that Company shall hold the
Indemnified Party harmless from all its reasonable out-of-pocket expenses,
including reasonable attorneys’ fees, incurred in connection with the
Indemnified Party’s cooperation; provided, further, that if the Indemnifiable
Claim relates to a matter before a Regulatory Authority, the Indemnified Party
may elect, upon written notice to Company (the “Assumption Notice”), to assume
the defense of the Indemnifiable Claim at the cost of and with the cooperation
of Company. If the Company assumes responsibility for the settlement or defense
of any such claim, (i) Company shall permit the Indemnified Party to participate
at the Indemnified Party’s expense (for which no claim of Losses shall be made)
in such settlement or defense through counsel chosen by the Indemnified Party;
provided that, in the event that both Company and the Indemnified Party are
defendants in the proceeding and the Indemnified Party has reasonably determined
and notified Company that representation of both parties by the same counsel
would be inappropriate due to the actual or potential differing interests
between them, then the reasonable fees and expenses of one such counsel for all
Indemnified Parties in the aggregate shall be borne by Company; and (ii) Company
shall not settle any Indemnifiable Claim without the Indemnified Party’s
consent.

  (d)   If the Company does not notify the Indemnified Party in writing within
ten (10) days after receipt of the Claim Notice that it elects to undertake the
defense of the Indemnifiable Claim described therein, or if Company fails to
contest vigorously any such Indemnifiable Claim, or if the Indemnified Party
elects to control the defense of an Indemnifiable Claim before a Regulatory
Authority as permitted by Section 10(c), then, in each case, the Indemnified
Party shall have the right, upon reasonable written notice to the Company, to
contest, settle or compromise the Indemnifiable Claim in the exercise of its
reasonable discretion; provided that the Indemnified Party shall notify Company
in writing prior thereto of any compromise or settlement of any such
Indemnifiable Claim. No action taken by the Indemnified Party pursuant to this
paragraph (d) shall deprive the Indemnified Party of its rights to
indemnification pursuant to this Section 10.

 

8



--------------------------------------------------------------------------------



 



  (e)   All amounts due under this Section 10 shall be payable not later than
ten (10) days after receipt of the written demand therefor.

  (f)   The terms of this Section 10 shall survive the expiration or earlier
termination of this Agreement.

11.   Term and Termination.

  (a)   This Agreement shall have an initial term beginning on the Effective
Date and ending thirty-six (36) months thereafter (the “Initial Term”) and shall
renew automatically for two (2) successive terms of one (1) year each (each a
“Renewal Term,” collectively, the Initial Term and Renewal Term(s) shall be
referred to as the “Term”), unless either Party provides notice of non-renewal
to the other Party at least one hundred eighty (180) days prior to the end of
the Initial Term or any Renewal Term or this Agreement is earlier terminated in
accordance with the provisions hereof.

  (b)   This Agreement shall terminate immediately upon the expiration or
earlier termination of the Loan Sale Agreement.

  (c)   Bank shall have the right to terminate this Agreement immediately upon
written notice to Company if:

  (1)   based upon the opinion of counsel, Bank’s continued participation in the
Program would be in violation of Applicable Law or has been prohibited pursuant
to an order or other action, including any letter or directive of any kind, by a
Regulatory Authority;

  (2)   a Regulatory Authority with jurisdiction over Bank has provided,
formally or informally, concerns about the Program and Bank determines, in its
sole discretion, and based upon the opinion of counsel, that its rights and
remedies under this Agreement are not sufficient to protect Bank fully against
the potential consequences of such concerns;

  (3)   a fine or penalty has been assessed against Bank by a Regulatory
Authority in connection with the Program, including as a result of a consent
order or stipulated judgment; or

  (4)   Company defaults on its obligation to make a payment to Bank as provided
in Section 2 of the Loan Sale Agreement and fails to cure such default within
one (1) Business Day of receiving notice of such default from Bank; (ii) if
Company defaults on its obligation to make a payment to Bank as provided in
Schedule 2 of the Loan Sale Agreement more than once in any three (3) month
period; or (iii) if Company fails to maintain the Required Balance in the
Collateral Account as required by Schedule 31 of the Loan Sale Agreement.

 

9



--------------------------------------------------------------------------------



 



  (d)   A Party shall have a right to terminate this Agreement immediately upon
written notice to the other Party in any of the following circumstances:

  (1)   any representation or warranty made by the other Party in this Agreement
shall be incorrect in any material respect and shall not have been corrected
within thirty (30) Business Days after written notice thereof has been given to
such other Party;

  (2)   the other Party shall default in the performance of any obligation or
undertaking under this Agreement and such default shall continue for thirty
(30) Business Days after written notice thereof has been given to such other
Party;

  (3)   the other Party shall commence a voluntary case or other proceeding
seeking liquidation, reorganization, or other relief with respect to itself or
its debts under any bankruptcy, insolvency, receivership, conservatorship or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, conservator, custodian, or other similar official
of it or any substantial part of its property, or shall consent to any such
relief or to the appointment of a trustee, receiver, liquidator, conservator,
custodian, or other similar official or to any involuntary case or other similar
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

  (4)   an involuntary case or other proceeding, whether pursuant to banking
regulations or otherwise, shall be commenced against the other Party seeking
liquidation, reorganization, or other relief with respect to it or its debts
under any bankruptcy, insolvency, receivership, conservatorship or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, conservator, custodian, or other similar official of it or
any substantial part of its property; or an order for relief shall be entered
against either Party under the federal bankruptcy laws as now or hereafter in
effect; or

  (5)   there is a materially adverse change in the financial condition of the
other Party.

  (e)   Upon termination of the Agreement by Company pursuant to Section 11(d),
at the written request of Company, Bank shall continue to operate the Program
for up to one hundred and eighty (180) days following receipt of Company’s
written notice of termination, so long as both Parties continue to perform their
respective obligations under the Program during the period contemplated in this
Section 11(e). At the conclusion of such period, Company shall purchase all Loan
Accounts established by Bank through such date that have not already been
purchased by Company.

  (f)   Except as provided in Section 11(e), Bank shall not be obligated to
approve Applications or establish new Loan Accounts after termination of this
Agreement.

  (g)   The termination of this Agreement either in part or in whole shall not
discharge any Party from any obligation incurred prior to such termination.

 

10



--------------------------------------------------------------------------------



 



  (h)   Except as provided in Section 11(e), upon termination of this Agreement,
Company shall purchase all Loan Accounts established by Bank prior to and on the
date of termination that have not already been purchased by Company.

  (i)   Bank’s obligation to operate the Program and establish Loan Accounts
subsequent to a notice of termination or termination of this Agreement shall in
all cases be subject to Applicable Law and/or regulatory requirements.

  (j)   Company’s failure to obtain the approval of Bank as required by
Sections 2, 4 or 31, and Company’s failure to provide any notice required by
Section 33, shall each constitute a material breach of this Agreement. In
addition to any other remedies permitted by Applicable Law or this Agreement and
without limiting Bank’s rights under Section 10, Bank may also invoice Company
for, and Company agrees to pay, liquidated damages in the amount of (i) [***]
for the first such failure of Company to obtain approval or provide notice, or
(ii) [***] for each subsequent failure of Company to obtain approval or provide
notice. The Parties agree that it would be difficult to determine the precise
damages to Bank in the event of such a breach by Company, and the Parties have
therefore agreed on the foregoing liquidated damages as a reasonable
approximation of the damages to Bank in the event of such a breach.

  (k)   Bank may terminate this Agreement immediately upon written notice to
Company if Bank incurs any Loss that would have been subject to indemnification
under Section 10(a) but for the application of Applicable Laws that limit or
restrict Bank’s ability to seek such indemnification.

  (l)   In addition to any other rights or remedies available to the Bank under
this Agreement or by law, Bank shall have the right to suspend performance of
its obligations under this Agreement, including, but not limited to, Bank’s
payments of the Funding Amounts due to Company (as required under Section 7 of
this Agreement) during the period commencing with the occurrence of any monetary
default by Company, including but not limited to the failure to purchase any
Loan Accounts under the Loan Sale Agreement, and ending when such condition has
been cured. Notwithstanding such suspension right, Bank may terminate this
Agreement as provided in Section 11(c).

  (m)   The terms of this Section 11 shall survive the expiration or earlier
termination of this Agreement.

 

11



--------------------------------------------------------------------------------



 



12.   Confidentiality.

  (a)   Each Party agrees that Confidential Information of the other Party shall
be used by such Party solely in the performance of its obligations and exercise
of its rights pursuant to the Program Documents. Except as required by
Applicable Laws or legal process, neither Party (the “Restricted Party”) shall
disclose Confidential Information of the other Party to third parties; provided,
however, that the Restricted Party may disclose Confidential Information of the
other Party (i) to the Restricted Party’s Affiliates, agents, representatives or
subcontractors for the sole purpose of fulfilling the Restricted Party’s
obligations under this Agreement (as long as the Restricted Party exercises
reasonable efforts to prohibit any further disclosure by its Affiliates, agents,
representatives or subcontractors), provided that in all events, the Restricted
Party shall be responsible for any breach of the confidentiality obligations
hereunder by any of its Affiliates, agents, representatives or subcontractors,
(ii) to the Restricted Party’s auditors, accountants and other professional
advisors, or to a Regulatory Authority or (iii) to any other third party as
mutually agreed by the Parties.

  (b)   A Party’s Confidential Information shall not include information that:

  (1)   is generally available to the public;

  (2)   has become publicly known, without fault on the part of the Party who
now seeks to disclose such information (the “Disclosing Party”), subsequent to
the Disclosing Party acquiring the information;

  (3)   was otherwise known by, or available to, the Disclosing Party prior to
entering into this Agreement; or

  (4)   becomes available to the Disclosing Party on a non-confidential basis
from a Person, other than a Party to this Agreement, who is not known by the
Disclosing Party after reasonable inquiry to be bound by a confidentiality
agreement with the non-Disclosing Party or otherwise prohibited from
transmitting the information to the Disclosing Party.

  (c)   Upon written request or upon the termination of this Agreement, each
Party shall, within thirty (30) days, return to the other Party all Confidential
Information of the other Party in its possession that is in written form,
including by way of example, but not limited to, reports, plans, and manuals;
provided, however, that either Party may maintain in its possession all such
Confidential Information of the other Party required to be maintained under
Applicable Laws relating to the retention of records for the period of time
required thereunder.

  (d)   In the event that a Restricted Party is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information of the other Party, the Restricted Party will provide the other
Party with prompt notice of such request(s) so that the other Party may seek an
appropriate protective order or other appropriate remedy and/or waive the
Restricted Party’s compliance with the provisions of this Agreement. In the
event that the other Party does not seek such a protective order or other
remedy, or such protective order or other remedy is not obtained, or the other
Party grants a waiver hereunder, the Restricted Party may furnish that portion
(and only that portion) of the Confidential Information of the other Party which
the Restricted Party is legally compelled to disclose and will exercise such
efforts to obtain reasonable assurance that confidential treatment will be
accorded any Confidential Information of the other Party so furnished as the
Restricted Party would exercise in assuring the confidentiality of any of its
own Confidential Information.

  (e)   The terms of this Section 12 shall survive the expiration or earlier
termination of this Agreement.

 

12



--------------------------------------------------------------------------------



 



13.   Proprietary Material. Each Party (“Licensing Party”) hereby provides the
other Party (“Licensee”) with a non-exclusive right and license to use and
reproduce the Licensing Party’s name, logo, registered trademarks and service
marks (“Proprietary Material”) on the Applications, Loan Account Agreements,
marketing materials, and otherwise in connection with the fulfillment of
Licensee’s obligations under this Agreement; provided, however, that (i) the
Licensee shall at all times comply with written instructions provided by the
Licensing Party regarding the use of the Licensing Party’s Proprietary Material,
and (ii) Licensee acknowledges that, except as specifically provided in this
Agreement, it will acquire no interest in the Licensing Party’s Proprietary
Material. Upon termination of this Agreement, Licensee will cease using
Licensing Party’s Proprietary Material.

14.   Relationship of Parties. The Parties agree that in performing their
responsibilities pursuant to this Agreement, they are in the position of
independent contractors. This Agreement is not intended to create, nor does it
create and shall not be construed to create, a relationship of partner or joint
venturer or any association for profit between Bank and Company.

15.   Expenses.

  (a)   Except as set forth herein, each Party shall bear the costs and expenses
of performing its obligations under this Agreement.

  (b)   Company shall pay all wire transfer and ACH costs for transfers by Bank
under the Program. Company shall reimburse Bank for all reasonable third party
fees incurred by Bank in connection with the performance of this Agreement.

  (c)   Company shall pay all costs of obtaining credit reports and delivering
adverse action notices.

  (d)   Each Party shall be responsible for payment of any federal, state, or
local taxes or assessments associated with the performance of its obligations
under this Agreement and for compliance with all filing, registration and other
requirements with regard thereto.

  (e)   Company shall be responsible for (i) all of Bank’s reasonable
out-of-pocket legal fees directly related to the Program, including Bank’s
attorneys’ fees and expenses in connection with the preparation, negotiation,
execution, and delivery of the Program Documents; any amendment, modification,
administration, collection and enforcement of the Program Documents; any
modification of the Consumer Finance Materials or other documents or disclosures
related to the Program; or any dispute or litigation arising out of or related
to the Program; and (ii) all of Bank’s reasonable out-of-pocket costs and
expenses for any other third-party professional services related to the Program,
including the services of any third-party compliance specialists in connection
with Bank’s preparation of policies and procedures and Bank’s review of the
Program. To the extent that such fees are expected to exceed [***] ($***) in a
calendar quarter, Bank will provide email notification to the extent reasonably
practicable. Company shall also pay for an annual compliance audit of the
Program, and such other audits as may be requested by Bank from time to time in
its reasonable discretion, in each case to be conducted by a third-party audit
firm that is selected by and reports to Bank. Bank shall invoice Company for
such fees. Company shall pay such invoice within thirty (30) days of receipt of
such invoice.

  (f)   Company shall reimburse Bank for all reasonable costs associated with
Bank’s assignment to Company of Loan Accounts pursuant to Section 11.

  (g)   All fees payable pursuant to this Section 15 may be paid by wire, ACH,
or check, as determined by the Company, but shall be paid pursuant to the terms
of the Bank’s invoice. Bank may assess a service charge of 1.5% per month on any
amounts due under this Agreement that are thirty (30) days past due.

 

13



--------------------------------------------------------------------------------



 



16.   Examination. Each Party agrees to submit to any examination that may be
required by a Regulatory Authority having jurisdiction over the other Party,
during regular business hours and upon reasonable prior notice, and to otherwise
provide reasonable cooperation to the other Party in responding to such
Regulatory Authority’s inquiries and requests relating to the Program.

17.   Inspection; Reports. Each Party, upon reasonable prior notice from the
other Party, agrees to submit to an inspection of its books, records, accounts,
and facilities relevant to the Program, from time to time, during regular
business hours subject, in the case of Bank, to the duty of confidentiality it
owes to its customers and banking secrecy and confidentiality requirements
otherwise applicable under Applicable Laws. All expenses of inspection shall be
borne by the Party conducting the inspection. Notwithstanding the obligation of
each Party to bear its own expenses of inspection, Company shall reimburse Bank
for reasonable out of pocket expenses incurred by Bank in the performance of
periodic on site reviews of Company’s financial condition, operations and
internal controls. Company shall store all documentation and electronic data
related to its performance under this Agreement and shall make such
documentation and data available during any inspection by Bank or its designee.
With such frequency and in such manner as mutually agreed by the Parties,
Company shall report to Bank regarding the performance of its obligations.

18.   Governing Law; Waiver of Jury Trial. This Agreement shall be interpreted
and construed in accordance with the laws of the State of Utah, without giving
effect to the rules, policies, or principles thereof with respect to conflicts
of laws. THE PARTIES HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER. The terms of this
Section 18 shall survive the expiration or earlier termination of this
Agreement.

19.   Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction, shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining portions hereof in such jurisdiction
or rendering such provision or any other provision of this Agreement invalid,
illegal, or unenforceable in any other jurisdiction.

20.   Assignment. This Agreement and the rights and obligations created under it
shall be binding upon and inure solely to the benefit of the Parties and their
respective successors, and permitted assigns. Neither Party shall be entitled to
assign or transfer any interest under this Agreement without the prior written
consent of the other Party. No assignment under this section shall relieve a
Party of its obligations under this Agreement. Company may use subcontractors in
the performance of its obligations under this Agreement, subject to Bank’s prior
written approval of each such subcontractor. A list of approved subcontractors
is attached in the form of Exhibit G hereto. Company agrees to be fully
responsible for the acts and omissions of all subcontractors, including the
subcontractors’ compliance with the terms of this Agreement and all Applicable
Laws. Upon request by Bank, Company shall terminate or suspend a subcontractor.

21.   Third Party Beneficiaries. Nothing contained herein shall be construed as
creating a third-party beneficiary relationship between either Party and any
other Person.

 

14



--------------------------------------------------------------------------------



 



22.   Notices. All notices and other communications that are required or may be
given in connection with this Agreement shall be in writing and shall be deemed
received (a) on the day delivered, if delivered by hand; (b) on the day
transmitted, if transmitted by facsimile or e-mail with receipt confirmed; or
(c) three (3) business days after the date of mailing to the other Party, if
mailed first-class postage prepaid, at the following address, or such other
address as either Party shall specify in a notice to the other:

         
 
  To Bank:   WebBank
Attn: Senior Vice President — Strategic Partners
6440 S. Wasatch Blvd., Suite 300
Salt Lake City, UT 84121
Tel. 908-251-5798
Fax: 801-993-5015
Email: strategicpartnerships@webbank.com
 
       
 
  With a copy to:   WebBank
Attn: Compliance Officer
6440 S. Wasatch Blvd., Suite 300
Salt Lake City, UT 84121
Tel. 801-993-5008
Fax: 801-993-5015
Email: complainceofficer@webbank.com
 
       
 
  To Company:   LendingClub Corporation
370 Convention Way
Redwood City, CA 94063
Attn: Renaud Laplanche, Chief Executive Officer
E-mail Address: rlaplanche@lendingclub.com
Telephone: (650) 482-5231
Facsimile:   (650) 482-5206
 
       
 
  With copies to:   LendingClub Corporation
370 Convention Way
Redwood City, CA 94063
Attn: General Counsel and John Donovan
E-mail Address: jaltieri@lendingclub.com

jdonovan@lendingclub.com
Telephone: (650) 482-5232
Facsimile:   (650) 482-5206

23.   Amendment and Waiver. This Agreement may be amended only by a written
instrument signed by each of the Parties. The failure of a Party to require the
performance of any term of this Agreement or the waiver by a Party of any
default under this Agreement shall not prevent a subsequent enforcement of such
term and shall not be deemed a waiver of any subsequent breach. All waivers must
be in writing and signed by the Party against whom the waiver is to be enforced.

24.   Entire Agreement. The Program Documents, including exhibits, constitute
the entire agreement between the Parties with respect to the subject matter
hereof, and supersede any prior or contemporaneous negotiations or oral or
written agreements with regard to the same subject matter.

 

15



--------------------------------------------------------------------------------



 



25.   Counterparts. This Agreement may be executed and delivered by the Parties
in any number of counterparts, and by different parties on separate
counterparts, each of which counterpart shall be deemed to be an original and
all of which counterparts, taken together, shall constitute but one and the same
instrument.

26.   Interpretation. The Parties acknowledge that each Party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments thereto, and the same shall be construed neither for nor against
either Party, but shall be given a reasonable interpretation in accordance with
the plain meaning of its terms and the intent of the Parties.

27.   Agreement Subject to Applicable Laws. If (a) either Party has been advised
by legal counsel of a change in Applicable Laws or any judicial decision of a
court having jurisdiction over such Party or any interpretation of a Regulatory
Authority that, in the view of such legal counsel, would have a materially
adverse effect on the rights or obligations of such Party under this Agreement
or the financial condition of such Party, (b) either Party receives a request of
any Regulatory Authority having jurisdiction over such Party, including any
letter or directive of any kind from any such Regulatory Authority, that
prohibits or restricts such Party from carrying out its obligations under this
Agreement, or (c) either Party has been advised by legal counsel that there is a
material risk that such Party’s or the other Party’s continued performance under
this Agreement would violate Applicable Laws, then the Parties shall meet and
consider in good faith any modifications, changes or additions to the Program or
the Program Documents that may be necessary to eliminate such result.
Notwithstanding any other provision of the Program Documents, including
Section 11 hereof, if the Parties are unable to reach agreement regarding such
modifications, changes or additions to the Program or the Program Documents
within ten (10) Business Days after the Parties initially meet, either Party may
terminate this Agreement upon five (5) Business Days’ prior written notice to
the other Party. A Party may suspend performance of its obligations under this
Agreement, or require the other Party to suspend its performance of its
obligations under this Agreement, upon providing the other Party advance written
notice, if any event described in subsections 27(a), (b) or (c) above occurs.

28.   Force Majeure. If any Party is unable to carry out the whole or any part
of its obligations under this Agreement by reason of a Force Majeure Event, then
the performance of the obligations under this Agreement of such Party as they
are affected by such cause shall be excused during the continuance of the
inability so caused, except that should such inability not be remedied within
thirty (30) days after the date of such cause, the Party not so affected may at
any time after the expiration of such thirty (30) day period, during the
continuance of such inability, terminate this Agreement on giving written notice
to the other Party and without payment of a termination fee or other penalty. To
the extent that the Party not affected by a Force Majeure Event is unable to
carry out the whole or any part of its obligations under this Agreement because
a prerequisite obligation of the Party so affected has not been performed, the
Party not affected by a Force Majeure Event also is excused from such
performance during such period. A “Force Majeure Event” as used in this
Agreement shall mean an unanticipated event that is not reasonably within the
control of the affected Party or its subcontractors (including, but not limited
to, acts of God, acts of governmental authorities, strikes, war, riot and any
other causes of such nature), and which by exercise of reasonable due diligence,
such affected Party or its subcontractors could not reasonably have been
expected to avoid, overcome or obtain, or cause to be obtained, a commercially
reasonable substitute therefore. No Party shall be relieved of its obligations
hereunder if its failure of performance is due to removable or remediable causes
which such Party fails to remove or remedy using commercially reasonable efforts
within a reasonable time period. Either Party rendered unable to fulfill any of
its obligations under this Agreement by reason of a Force Majeure Event shall
give prompt notice of such fact to the other Party, followed by written
confirmation of notice, and shall exercise due diligence to remove such
inability with all reasonable dispatch.

 

16



--------------------------------------------------------------------------------



 



29.   Jurisdiction; Venue. The Parties consent to the personal jurisdiction and
venue of the federal and state courts in Salt Lake City, Utah for any court
action or proceeding. The terms of this Section 29 shall survive the expiration
or earlier termination of this Agreement.

30.   Insurance. Company agrees to maintain insurance coverage on the terms and
conditions specified in Exhibit H at all times during the term of this Agreement
and to notify Bank promptly of any cancellation or lapse of any such insurance
coverage.

31.   Compliance with Applicable Laws; Program Compliance Manual. Company shall
comply with Applicable Laws, the Bank Secrecy Act Policy and the Program
Compliance Manual in its performance of this Agreement, including Loan Account
solicitation, Application processing and preparation of Loan Account Agreements
and other Loan Account documents. The Program Compliance Manual shall not be
changed without the prior written consent of both Parties, which consent shall
not be unreasonably withheld or delayed; provided, however, that Bank may change
the Program Compliance Manual upon written notice provided to Company but
without Company’s prior written consent, to the extent that such change is
required by Applicable Laws, or to the extent that Bank determines such change
is necessitated by safety and soundness concerns. A copy of the Program
Compliance Manual is attached hereto as Exhibit I. Without limiting the
foregoing, Company shall:

  (a)   apply to all Applicants customer identification procedures that comply
with Section 326 of the USA PATRIOT Act of 2001 (“Patriot Act”) and the
implementing regulations applicable to Bank (31 C.F.R. § 103.121);

  (b)   retain for five (5) years after a Loan Account is purchased from Bank,
and deliver to Bank upon request: (i) the Applicant’s name, address, social
security number, and date of birth obtained pursuant to such customer
identification procedures; (ii) a description of the methods and the results of
any measures undertaken to verify the identity of the Applicant; and (iii) a
description of the resolution of any substantive discrepancy discovered when
verifying the identifying information obtained;

  (c)   screen all Applicants against the Office of Foreign Assets Control list
of Specially Designated Nationals and Blocked Persons, and reject any Applicant
whose name and other identifiable data matches a name and such other data on
such list and notify Bank thereof;

  (d)   monitor, identify and report to Bank any suspicious activity that meets
the thresholds for submitting a Suspicious Activity Report under the Bank
Secrecy Act and the implementing regulations applicable to Bank (31 C.F.R. §
103.18);

  (e)   maintain an anti-money laundering program as to Borrowers to assist Bank
in its compliance with Section 352 of the Patriot Act and the implementing
regulations applicable to Bank (31 C.F.R. § 103.120);

  (f)   in addition to the information retained pursuant to subsection
(b) above, retain the account number identifying a Borrower’s Loan Account for
at least one (1) year after purchasing the Borrower’s Loan Account from Bank;

 

17



--------------------------------------------------------------------------------



 



  (g)   upon receipt of a government information request forwarded by Bank to
Company, (i) compare the names, addresses, and social security numbers on such
government list provided by Bank with the names, addresses, and social security
numbers of Borrowers for all Loan Accounts purchased from Bank within the prior
twelve (12) months, and (ii) within five (5) Business Days of receipt of such an
information request, deliver to Bank a certification of completion of such a
records search, which shall indicate whether Company located a name, address, or
social security number match and, if so, provide for any such match: the name of
the Borrower, the account number identifying the Borrower’s Loan Account, and
the Borrower’s social security number, date of birth, address, or other similar
identifying information provided by the Borrower, to assist Bank in its
compliance with Section 314(a) of the Patriot Act and the implementing
regulations applicable to Bank (31 C.F.R. § 103.100);

  (h)   provide to Bank electronic copies of the information retained pursuant
to subsections (b) and (g) above as mutually agreed to by the Parties, no later
than within five (5) days following receipt of the request, or within a shorter
period of time if required by a Regulatory Authority or Applicable Law;

  (i)   (i) maintain policies and procedures (“Red Flags Policy”) to (1) detect
relevant red flags that may arise in the performance of Company’s obligations,
(2) take appropriate steps to address such red flags and to prevent and mitigate
the effect of identity theft, (3) report to Bank on such policies and procedures
on a regular basis, and (4) otherwise assist Bank in complying with the
provisions of § 605A of the Fair Credit Reporting Act, 15 U.S.C. § 1681c-1, and
applicable implementing regulations; (ii) identify a program administrator
responsible for the Red Flags Policy; (iii) conduct annual training regarding
the Red Flags Policy; and (iv) provide a written report regarding the Red Flags
Policy no less frequently than annually, by the date designated by the Bank,
which report shall (1) address material matters related to the program,
(2) evaluate issues such as the effectiveness of the Red Flags Policy in
addressing the risk of identity theft in connection with the opening of covered
accounts and with respect to existing covered accounts, (3) identify service
provider arrangements, (4) identify significant incidents involving identity
theft and management’s response, and (5) provide recommendations for material
changes to the Red Flags Policy; and

Company will provide to Bank a certification letter, each quarter, that it is
complying with its obligations under this section. Bank will comply with any
reporting requirements of the Utah Department of Financial Institutions or the
FDIC applicable to Bank’s performance of this Agreement. The terms of
subsections (b), (f) and (g) of this section 31 shall survive the expiration or
earlier termination of this Agreement until termination by their respective
terms (if any).

32.   Prohibition on Tie-In Fees. Company shall not directly or indirectly
impose or collect any fees, charges or remuneration relating to the processing
or approval of an Application, the establishment of a Loan Account, or the
disbursement of Loan Proceeds, unless such fee, charge or remuneration is set
forth in the Consumer Finance Materials or approved by Bank.

 

18



--------------------------------------------------------------------------------



 



33.   Notice of Consumer Complaints and Regulatory Inquiries. Company shall
notify Bank if it becomes aware of any investigations or proceedings by any
state attorney general, Regulatory Authority, or the Better Business Bureau or
similar organization, or of any customer complaint that is directed or referred
to any state attorney general, Regulatory Authority, or the Better Business
Bureau or similar organization, relating to any aspect of the Program within
five (5) days of becoming aware of such investigation or proceeding or
complaint, and Company shall provide Bank with all documentation relating
thereto, subject to any legal prohibitions on disclosure of such investigation
or proceeding. In addition, Company shall provide Bank with periodic reporting,
in a form and on a schedule mutually agreed upon by the Parties, summarizing
customer complaints received by Company and the resolution thereof by Company.
Company shall cooperate in good faith and provide such assistance, at Bank’s
request, to permit Bank to promptly resolve or address any investigation,
proceeding, or complaint.

34.   Headings. Captions and headings in this Agreement are for convenience
only, and are not to be deemed part of this Agreement.

35.   Privacy Law Compliance. Subject to Applicable Laws, Bank and Company shall
comply with the privacy policy agreed upon by both Parties with respect to
Applicants and Borrowers.

36.   Manner of Payments. Unless the manner of payment is expressly provided
herein, all payments under this Agreement shall be made by wire transfer to the
bank accounts designated by the respective Parties. Notwithstanding anything to
the contrary contained herein, neither Party shall fail to make any payment
required of it under this Agreement as a result of a breach or alleged breach by
the other Party of any of its obligations under this Agreement or any other
agreement, provided that the making of any payment hereunder shall not
constitute a waiver by the Party making the payment of any rights it may have
under the Program Documents or by law.

37.   Referrals. Neither Party has agreed to pay any fee or commission to any
agent, broker, finder, or other person for or on account of such person’s
services rendered in connection with this Agreement that would give rise to any
valid claim against the other Party for any commission, finder’s fee or like
payment.

38.   Financial Statements. (a) Within ninety (90) days following the end of
Company’s fiscal year, Company shall deliver to Bank a copy of Company’s audited
financial statements prepared by an independent certified public accountant, and
(b) within forty-five (45) days following the end of each of Company’s fiscal
quarters (other than year-end), Company shall deliver to Bank a copy of
Company’s unaudited financial statements, in each case as of the year or quarter
then ended and prepared in accordance with generally accepted accounting
principles; provided that, as long as Company is required to file periodic
reports under the Securities Exchange Act of 1934, such filings shall satisfy
the financial statement delivery requirements set forth above. Company shall
also deliver such additional unaudited financial statements and other
information as Bank may request from time to time, within a reasonable period of
time following such request.

 

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the date first written above.

          WEBBANK    
 
       
By:
  /s/ Kelly Barnett
 
Name:
 
   
 
  Title:   Acting President    
 
        LENDINGCLUB CORPORATION    
 
       
By:
  /s/ Renaud Laplanch
 
Name:
 
   
 
  Title:   CEO    

 

20



--------------------------------------------------------------------------------



 



Schedule 1
I. Definitions

  (a)   “ACH” means the Automated Clearinghouse.

  (b)   “Affiliate” means, with respect to a Party, a Person who directly or
indirectly controls, is controlled by or is under common control with the Party.
For the purpose of this definition, the term “control” (including with
correlative meanings, the terms controlling, controlled by and under common
control with) means the power to direct the management or policies of such
Person, directly or indirectly, through the ownership of twenty-five percent
(25%) or more of a class of voting securities of such Person.

  (c)   “Applicable Laws” means all federal, state and local laws, statutes,
regulations and orders applicable to a Party or relating to or affecting any
aspect of the Program including the Loan Accounts, the Program promotional and
marketing materials and the Consumer Finance Materials, and all requirements of
any Regulatory Authority having jurisdiction over a Party, as any such laws,
statutes, regulations, orders and requirements may be amended and in effect from
time to time during the term of this Agreement.

  (d)   “Applicant” means an individual who is a consumer who requests a Loan
Account from Bank.

  (e)   “Application” means any request from an Applicant for a Loan Account in
the form required by Bank.     (f)   “Assumption Notice” shall have the meaning
set forth in Section 10(c).

  (g)   “Bank” shall have the meaning set forth in the introductory paragraph of
this Agreement.

  (h)   “Bank Secrecy Act Policy” shall have the meaning set forth in Section
5(a).

  (i)   “Borrower” means an Applicant or other Person for whom Bank has
established a Loan Account and/or who is liable, jointly or severally, for
amounts owing with respect to a Loan Account.

  (j)   “Business Day” means any day, other than (i) a Saturday or Sunday, or
(ii) a day on which banking institutions in the State of Utah are authorized or
obligated by law or executive order to be closed.     (k)   “Claim Notice” shall
have the meaning set forth in Section 10(c).

  (l)   “Collateral Account” shall have the meaning set forth in Section 32(a)
of the Loan Sale Agreement.

  (m)   “Confidential Information” means the terms and conditions of this
Agreement, and any proprietary information or non-public information of a Party,
including a Party’s proprietary marketing plans and objectives.

  (n)   “Consumer Finance Materials” shall have the meaning set forth in
Section 4.

 

 



--------------------------------------------------------------------------------



 



  (o)   “Consumer Origination Fee” means the fee charged by Company to Borrowers
and deducted from the Loan Proceeds disbursed by Bank to Borrowers, as disclosed
to Borrowers in the Consumer Finance Materials.

  (p)   “Credit Policy” means the minimum requirements of income, residency,
employment history, credit history, and/or other such considerations that Bank
uses to approve or deny an Application and to establish a Loan Account.

  (q)   “Disclosing Party” shall have the meaning set forth in Section 12(b)(2).

  (r)   “Effective Date” shall have the meaning set forth in the introductory
paragraph of this Agreement.

  (s)   “Existing Program Agreement” shall have the meaning set forth in the
recitals.     (t)   “Force Majeure Event” shall have the meaning set forth in
Section 28.

  (u)   “Funding Account” means an account owned by Bank and held at the Funding
Institution against which wire transfers or ACH transfers are settled for the
payment of Loan Proceeds to Borrowers and Origination Fees to Company.

  (v)   “Funding Amount” means the aggregate amount of (i) all Loan Proceeds to
be disbursed by Bank to Borrowers on each Funding Date, and (ii) all Consumer
Origination Fees to be paid by Bank to Company on each Funding Date, as the same
are listed on a Funding Statement.

  (w)   “Funding Date” means the Business Day on which any pending Applications
are approved.

  (x)   “Funding Institution” means the depository institution at which the
Funding Account is established, which may be changed by Bank upon reasonable
advance notice to Company.

  (y)   “Funding Statement” means the statement prepared by Company in the form
of Exhibit E on a Business Day that contains (i) a list of all Applicants who
meet the eligibility criteria set forth in the Credit Policy, for whom Bank is
requested to establish Loan Accounts; and (ii) the computation of the Loan
Proceeds and all information necessary for the transfer of Loan Proceeds from
the Funding Account to the accounts designated by the corresponding Borrowers,
including depository institution names, routing numbers and account numbers;
(iii) the computation of the Consumer Origination Fees owed to Company; and
(iv) such other information as shall be reasonably requested by Bank and
mutually agreed to by the Parties.

  (z)   “Indemnifiable Claim” shall have the meaning set forth in Section 10(b).

  (aa)   “Indemnified Parties” shall have the meaning set forth in Section
10(a).

  (bb)   “Insolvent” means the failure to pay debts in the ordinary course of
business, the inability to pay its debts as they come due or the condition
whereby the sum of an entity’s debts is greater than the sum of its assets.

 

2



--------------------------------------------------------------------------------



 



  (cc)   “Licensee” shall have the meaning set forth in Section 13.     (dd)  
“Licensing Party” shall have the meaning set forth in Section 13.

  (ee)   “Loan Account” means a consumer installment loan account established by
Bank pursuant to the Program.

  (ff)   “Loan Account Agreement” means the document containing the terms and
conditions of a Loan Account including all disclosures required by Applicable
Laws.

  (gg)   “Loan Sale Agreement” means that Amended and Restated Loan Sale
Agreement, dated as of even date herewith, between Bank and Company, pursuant to
which Bank agrees to sell to Company, and Company agrees to purchase from Bank,
the Loan Accounts.

  (hh)   “Loan Proceeds” means the funds disbursed to a Borrower by Bank
pursuant to a Loan Account established by Bank under the Program.

  (ii)   “Losses” shall have the meaning set forth in Section 10(a).     (jj)  
“Party” means either Company or Bank and “Parties” means Company and Bank.

  (kk)   “Person” means any legal person, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity, or other
entity of similar nature.

  (ll)   “Program” means the installment loan program pursuant to which Bank
will establish Loan Accounts and disburse Loan Proceeds to Borrowers pursuant to
the terms of this Agreement, initially as described in Exhibit A attached
hereto.

  (mm)   “Program Compliance Manual” means the policies and procedures for the
implementation of the Program by Company, including the policies and procedures
regarding the (i) solicitation and receipt of Applications, (ii) underwriting of
Loan Accounts, (iii) processing of Applications, (iv) requirements of the USA
PATRIOT Act Customer Identification Program, and (iv) initial and periodic
Office of Foreign Assets Control screenings.

  (nn)   “Program Documents” means this Agreement and the Loan Sale Agreement.  
  (oo)   “Proprietary Material” shall have the meaning set forth in Section 13.

  (pp)   “Regulatory Authority” means any federal, state or local regulatory
agency or other governmental agency or authority having jurisdiction over a
Party and, in the case of Bank, shall include, but not be limited to, the Utah
Department of Financial Institutions and the Federal Deposit Insurance
Corporation.     (qq)   “Restricted Party” shall have the meaning set forth in
Section 12(a).

 

3



--------------------------------------------------------------------------------



 



II. Construction
As used in this Agreement:

  (a)   All references to the masculine gender shall include the feminine gender
(and vice versa);

  (b)   All references to “include,” “includes,” or “including” shall be deemed
to be followed by the words “without limitation”;

  (c)   References to any law or regulation refer to that law or regulation as
amended from time to time and include any successor law or regulation;

  (d)   References to “dollars” or “$” shall be to United States dollars unless
otherwise specified herein;

  (e)   Unless otherwise specified, all references to days, months or years
shall be deemed to be preceded by the word “calendar”;     (f)   All references
to “quarter” shall be deemed to mean calendar quarter; and

  (g)   The fact that Bank or Company has provided approval or consent shall not
mean or otherwise be construed to mean that: (i) either Party has performed any
due diligence with respect to the requested or required approval or consent, as
applicable; (ii) either Party agrees that the item or information for which the
other Party seeks approval or consent complies with any Applicable Laws;
(iii) either Party has assumed the other Party’s obligations to comply with all
Applicable Laws arising from or related to any requested or required approval or
consent; or (iv) except as otherwise expressly set forth in such approval or
consent, either Party’s approval or consent impairs in any way the other Party’s
rights or remedies under the Agreement, including indemnification rights for
Company’s failure to comply with all Applicable Laws.

 

4



--------------------------------------------------------------------------------



 



Exhibit A
The Program

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Credit Policy

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Application

 

 



--------------------------------------------------------------------------------



 



Exhibit D
Loan Account Documentation

 

 



--------------------------------------------------------------------------------



 



Exhibit E
Bank Secrecy Act Policy

 

 



--------------------------------------------------------------------------------



 



Exhibit F
Sample Funding Statement

 

 



--------------------------------------------------------------------------------



 



Exhibit G
Third-Party Service Contractors

      Third-Party Service Contractor   Service Provided

 

 



--------------------------------------------------------------------------------



 



Exhibit H
Insurance Requirements
(a) From the Effective Date and until termination of this Agreement, Company
will maintain insurance of the following kinds and amounts, or in amounts
required by Applicable Laws, whichever is greater.
(i) A blanket fidelity bond and an errors and omissions insurance policy, with
broad coverage on all officers and employees acting in any capacity with regard
to handling funds, money, or documents. The fidelity bond and errors and
omissions insurance shall be in a form reasonably acceptable to Bank and shall
protect and insure against losses, including forgery, theft, embezzlement,
fraud, errors and omissions and negligent acts of such persons. No provision of
this paragraph requiring the fidelity bond and errors and omissions insurance
shall diminish or relieve Company from its duties and obligations as set forth
in this Agreement. The minimum coverage under any such bond and insurance policy
shall be at least $1,000,000, with the exception of $500,000 minimum coverage
for forgery.
(ii) Commercial general liability insurance written on an occurrence basis
against claims on account of bodily injury, death or property damage. Such
insurance shall have a combined single limit of not less than $1,000,000 per
occurrence and $1,000,000 annual aggregate for bodily injury, death and property
damage.
(iii) Worker’s Compensation and employers’ liability insurance affording (A)
protection under the Worker’s Compensation Law containing an all states
endorsement and (B) Employers’ Liability Protection subject to a limit of not
less than $500,000.
(iv) Upon reasonable request by Bank, such other insurance as may be maintained
by Persons engaged in the same or similar business and similarly situated.
(b) Insurance policies required to be maintained hereunder shall be procured
from insurance companies reasonably acceptable to Bank. Liability insurance
limits may be provided through any combination of primary and/or excess
insurance policies. If requested by Bank, Company shall cause to be delivered to
Bank annually a certified true copy of each fidelity bond and insurance policy
required under this Agreement.

 

 



--------------------------------------------------------------------------------



 



Exhibit I
Program Compliance Manual

 

 